          Case 7:19-mj-02905-UA Document 14 Filed 03/26/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                   March 26, 2019

BY ECF

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Daniel Pichardo, et al., 19 Mag. 2905

Dear Judge McCarthy:

       The Government writes to notify the Court of an unintentional misstatement in the above-
captioned complaint, which was sworn to by Task Force Officer Michael O’Rourke on March 22,
2019. The complaint includes the following footnote, fn. 2, in reference to a “confidential
information” [sic – this was intended to read “confidential informant”]:

              CW-1 is currently charged with federal narcotics and firearms charges. CW-1 is
              cooperating with law enforcement in the hopes of receiving leniency for the
              charges. CW-1 has previously provided verified, corroborated information that
              has been useful to law enforcement.

Complaint ¶ 7 n.2. Upon closer inspection, this language was copy-and-pasted from Task Force
Officer O’Rourke’s description of CW-1 – namely, the cooperating witness described in
          Case 7:19-mj-02905-UA Document 14 Filed 03/26/19 Page 2 of 2
                                                                                         Page 2


Complaint ¶ 6 n.1. In fact, the confidential informant used in this case has a different criminal
history, and the complaint should have read:

              CI-1 was previously arrested and prosecuted for charges; he has served time and
              has no open charges. CI-1 has been working as a paid confidential informant for
              law enforcement for the past few years, and has previously provided verified,
              corroborated information that has been useful to law enforcement.

       The Government apologizes to the Court for the inconvenience.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney



                                         by: /s Samuel L. Raymond
                                             Samuel L. Raymond
                                             Assistant United States Attorney
                                             (914) 993-1946




cc: All Parties (by ECF)
